Exhibit 10.25

 

CONSULTING AGREEMENT

 

(EXHIBIT B of the TRANSITION AGREEMENT)

This CONSULTING AGREEMENT (the “Agreement”) is effective as of August 10, 2015
(the “Effective Date”), by and between NATHAN’S FAMOUS, INC. (the “Company”),
and WAYNE NORBITZ (“Consultant,” and the Company and Consultant collectively
referred to herein as the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to have Consultant furnish certain consulting
services to the Company, and Consultant has agreed to furnish such consulting
services, pursuant to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.     Duties. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to retain Consultant to provide services to the Company.
Consultant shall provide two (2) days of service per week to the Company, as
directed by the Board of Directors of the Company and/or the Eric Gatoff, Chief
Executive Officer. It is the intention of the Consultant to form a limited
liability company which will perform the services required under the Agreement.

 

2.     Fee. The Company shall pay to Consultant $16,291 per month for services
rendered. By the last week of each month, Consultant shall submit an invoice to
the Company reasonably detailing time expended rendered that month. The Company
shall pay Consultant no later than fourteen days after the submission of the
invoice.

 

3.     Expenses.

 

(a)     The Company shall reimburse Consultant $500 per month for expenses
related to Consultant’s automobile.

 

(b)      The Company shall reimburse Consultant for all reasonable business
expenses properly and necessarily incurred and paid by Consultant in the
performance of his duties under this Agreement upon his presentment of detailed
receipts in the form required by the Company’s policy.

 

4.     Term and Termination. The terms and conditions set forth in this
Agreement will commence on the Effective Date and shall remain in effect for
twelve (12) months (the “Term”). Either Party may terminate the Agreement at any
time upon sixty (60) days written notice to the other Party.

 

 

 
B-1

--------------------------------------------------------------------------------

 

 

5.     Confidentiality.

 

(a)     Consultant understands that during the Term, he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Consultant and others have collected, obtained or created, information
pertaining to clients, accounts, vendors, prices, costs, materials, processes,
codes, material results, technology, system designs, system specifications,
materials of construction, trade secrets and equipment designs, including
information disclosed to the Company by others under agreements to hold such
information confidential (collectively, the “Confidential Information”).
Consultant agrees to observe all Company policies and procedures concerning such
Confidential Information. Consultant further agrees not to disclose or use,
either during his consultancy or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Company in writing, except that he
may disclose and use such information when necessary in the performance of his
duties for the Company. Consultant’s obligations under this Agreement will
continue with respect to Confidential Information, whether or not his
consultancy is terminated, until such information becomes generally available
from public sources through no fault of Consultant. Notwithstanding the
foregoing, however, Consultant shall be permitted to disclose Confidential
Information as may be required by a subpoena or other governmental order,
provided that he first notifies the Company of such subpoena, order or other
requirement and allows the Company the opportunity to seek a protective order or
other appropriate remedy.

 

(b)     Upon the Company’s request during Consultant’s consultancy, or upon the
termination of his consultancy for any reason, Consultant will promptly deliver
to the Company all documents, records, files, notebooks, manuals, letters,
notes, reports, customer and supplier lists, cost and profit data, e-mail,
apparatus, computers, tablets, smartphones or other PDAs, hardware, software,
drawings, blueprints, and any other material of the Company or any of its
Affiliated Entities or clients, including all materials pertaining to
Confidential Information developed by Consultant or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in his possession, custody or control.

 

6.     Assignment of Intellectual Property.

 

(a)     Consultant will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his consultancy. Consultant
agrees that the Company owns any such Creations, conceived or made by Consultant
alone or with others at any time during his consultancy that relates to the
business of the Company or directly or indirectly utilizes Confidential
Information or products of the Company. Consultant hereby assigns and agrees to
assign to the Company all rights he has or may acquire therein and agrees to
execute any and all applications, assignments and other instruments relating
thereto which the Company deems necessary or desirable. These obligations shall
continue beyond the termination of his consultancy with respect to Creations and
derivatives of such Creations conceived or made during his consultancy with the
Company.

 

 

 
B-2

--------------------------------------------------------------------------------

 

 

(b)     Consultant agrees to cooperate fully with the Company, both during and
after his consultancy with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations. Consultant shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Consultant further agrees that if the Company is
unable, after reasonable effort, to secure Consultant’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Consultant hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.

 

7.     Non-Solicitation and Non-Competition Agreement. Consultant acknowledges
that the terms of Section 6, Non-Solicitation and Non-Competition Agreement of
the Transition Agreement and Release entered into by the Company and Wayne
Norbitz on June 10, 2015, are incorporated herein by reference, and Consultant
agrees and acknowledges that he is bound by their terms.

 

8.     Independent Contractor.

 

(a)     For all purposes Consultant will operate as an independent contractor of
the Company. Consequently, Consultant retains full independence in exercising
judgment as to the time, place and manner of performing the services, and bears
full responsibility for any and all tax liability that arises from the monies
paid pursuant to this Agreement and will fulfill such tax liability. The Company
shall not withhold any funds for tax or other governmental purposes, and
Consultant shall be responsible for the payment of same. Consultant shall not be
entitled to receive any employment benefits offered to employees of the Company.
To this end, Consultant acknowledges that he is not an employee, agent or
co-venturer of the Company and that the Company will not incur any liability as
the result of his actions. Consultant shall at all times disclose that he is an
independent contractor of the Company and shall not represent to any third party
that he is the employee, agent, co-venturer, or representative of the Company
other than as expressly authorized in writing by the Company.

 

(b)     Consultant shall defend, indemnify and hold harmless the Company and its
officers, directors, employees, agents, parent, subsidiaries and other
affiliates, from and against any and all damage, cost, liability, and expense
whatsoever (including attorneys' fees and related disbursements) incurred by
reason of (a) any failure to perform any covenant or agreement set forth herein;
(b) any damage to or loss of property which is directly or indirectly due to the
gross negligence and/or willful acts of Consultant or its agents; or (c) any
breach by Consultant of any representation, warranty, covenant or agreement
under this Agreement.

 

 

 
B-3

--------------------------------------------------------------------------------

 

 

9.     Representation and Warranty. Consultant represents and warrants to the
Company that he is not subject to any non-competition provision of any other
agreement restricting his ability fully to act hereunder. Consultant hereby
indemnifies and holds the Company harmless against any losses, claims, expenses
(including attorneys’ fees), damages or liabilities incurred by the Company as a
result of a breach of the foregoing representation and warranty.

 

10.     Injunctive Relief. Without limiting the remedies available to the
Company, Consultant acknowledges that a breach of any of the covenants contained
in Sections 5, 6 and 7 above may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or injunction restraining Consultant from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the covenants in Sections 5, 6 and 7 of this
Agreement.

 

11.     Notice. Any notice or other communication required or permitted to be
given to the Parties shall be deemed to have been given if personally delivered,
if sent by nationally recognized overnight courier or if mailed by certified or
registered mail, return receipt requested, first class postage prepaid, and
addressed as follows:

 

If to Consultant, to:
Wayne Norbitz
6 Parkwood Lane
Dix Hills, New York 11746

 

If to the Company, to:
Nathan’s Famous, Inc.
One Jericho Plaza

Second Floor – Wing A

Jericho, New York 11753
Attention: Eric Gatoff

 

12.     Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

 

13.     Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the conflict of laws provisions thereof. This Agreement is intended to comply
with the Internal Revenue Code, and shall be construed in a manner consistent
with that intent. Any action, suit or other legal proceeding that is commenced
to resolve any matter arising under or relating to any provision of this
Agreement shall be submitted to the exclusive jurisdiction of any state or
federal court in the Eastern District of New York.

 

 

 
B-4

--------------------------------------------------------------------------------

 

 

14.     Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.

 

15.     Assignment. This Agreement is a personal contract and Consultant may not
sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Consultant and
his personal representatives and shall inure to the benefit of the Company.

 

16.     Entire Agreement. This Agreement embodies all of the representations,
warranties, and agreements between the Parties relating to Consultant’s
consultancy with the Company. No other representations, warranties, covenants,
understandings, or agreements exist between the Parties relating to Consultant’s
consultancy. This Agreement shall supersede all prior agreements, written or
oral, relating to Consultant’s consultancy but shall not supersede the
Transition Agreement and Release between Consultant and the Company. This
Agreement may not be amended or modified except by a writing signed by the
Parties.

 

[Signature page follows]

 

 

 
B-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.

 

 

NATHAN’S FAMOUS, INC.

             

By:

/s/ Eric Gatoff

   

Eric Gatoff

   

Chief Executive Officer

   

Agreed to and Accepted:

         

/s/ Wayne Norbitz

 

Wayne Norbitz

Consultant

 

 

 

 

B-6